 1

 2

 3

 4

 5

 6
                                               JS-6
 7

 8

 9
                         UNITED STATES DISTRICT COURT
10
         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11

12   SUHAIL ISHAQ, and JUSURU           CASE NO.: 8:19-CV-00169-AG-DFM
     INTERNATIONAL, INC.,
13                                      Hon. Judge Andrew J. Guilford
                                        Dept. 10-D
14          Plaintiff,
15
            v.                          ORDER OF DISMISSAL
16   N.V. LABS, INC., dba REFORMA,
     INC.; and DOES 1-50,
17

18         Defendants.

19

20

21

22

23

24

25

26

27

28
                                      -1-
                               ORDER OF DISMISSAL
 1                                  ORDER OF DISMISSAL
 2         Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
 3   41(a)(1)(ii), IT IS HEREBY ORDERED THAT THIS ACTION BE, AND HEREBY
 4   IS, DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties,
 5   with each party bearing its own attorney’s fees and costs. The Clerk is directed to
 6   close the case.
 7

 8

 9
     DATED:       January 2, 2020          _______________________________
                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
